AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November I, 1987)


                     Alejandro Sevilla-Ramos                                    Case Number: 2: 19-mj-8680

                                                                               Jo Anne Tyrell
                                                                                Defendant's Attorney


REGISTRATION NO. 83861298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          -------"------------------------~
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 0 The defendant has been found not guilty on count(s)
                                                                          ------------------~

 0 Count(s)                                                                      dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~ TIME SERVED                                 0 _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, March 13, 2019




              DUSM                               MAR 1 3 2019                 ORABLE RUTH B      EZ MONTENEGRO
                                                                            ITED STATES MAGISTRATE JUDGE
                                       cu_,,,.; us Ll!S TH:CT COUfH
                                    SOUl Hl:f--)~J Di~ Ci\LIFO.RNIA
                                    BY              1( '(i      CEC~UTY

Clerk's Office Copy                                                                                                          2: 19-mj-8680
